DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 4-13-2022 has been entered into the record.
Claims 30, 32, 34-39, 42, 44, 51-53 are pending..

Election/Restrictions
Applicant’s election of Group II and species of protein in the reply filed on 4-13-2022 is acknowledged. 
The traversal is on the ground(s) that there are sufficiently few species that search and examination would not be a burden.  This is not found persuasive because burden is not a criteria under PCT Rule 13.1 for lack of unity.  In the instant case, the species lack unity of invention and methods of use lack unity of invention has been established by the finding that the technical feature linking the species is not “special” within the meaning of PCT Rule 13.2 as the linking feature is anticipated by the art of Sickles et al of record in the Lack of Unity requirement mailed 2-17-2022 and prior art cited herein.  Search and examination burden is not a criteria under Lack of Unity in a national stage application filed under 35 USC 371.
The requirement is still deemed proper and is therefore made FINAL.
Claim 36 is withdrawn from consideration as drawn to a non-elected species.  All other claims are under examination.


Information Disclosure Statement
The information disclosure statements have been considered.  An initialed copy is enclosed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 30, 32, 34, 35, 37-39, 42, 44, 51-53  objected to because of the following informalities:  the claims use the acronym” Pn3Pase” however, the meaning of the acronym is not initially spelled out prior to its use in the independent claims 30 and 39.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 32, 34, 35, 37, 38, 39, 42, 51 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avery and Dubos (54:73-89, 1931, of record on PTOL-1449).
Avery et al teach the effect of an enzyme from a bacillus capable of decomposing the capsular polysaccharide of type III Pneumococcus (e.g. the instant Pn3Pase) upon the encapsulated cell growing in vitro and in vivo.  Avery et al determine the effect of whether the type III Pneumococcus would grow merely deprived of their capsules and whether in the body of a susceptible animal the administration of the enzyme would in anyway modify the course of experimental infection with a virulent type III Pneumococcus.  Avery et al teach that in vitro in the presence of the enzyme the type III Pneumococcus continue to grow (paragraph bridging pages 75-76).  The bacterial enzyme destroys the capsules in vitro growing in media and in vivo (pages 77-78; Tables I, III and IV).  The enzyme remains at an effective concentration 24-48 hours after injection.  The enzyme was found to favorably influence the outcome of an infection already established at the time of treatment (i.e. administered after infection; see page 84, third and fourth paragraphs, Table VIII).  Avery et al teach that a definite relationship of the activity in vitro and its protective power in the animal body has been demonstrated (see page 88, Summary).  Avery et al teach that the action of the enzyme may be said to result in preparing the encapsulated bacteria for phagocytosis by the process of decapsulation and reducing escape to bacteremia (see pages 86-87).  Inasmuch as, the Pn3Pase enzyme is administered to infected subjects and the infection resolved in the infected subjects so that they survived the symptoms of infection are necessarily are necessarily treated.  Additionally, since the enzyme of the prior art has the same activity of the claimed enzyme, it necessarily possess the sequence structure of the claims absent convincing evidence to the contrary.   As the claim requires “an amino acid sequence having at least 80% identity with an amino acid sequence selected from SEQ ID NO:2, reads on any subsequence structure being identical.  Thus, any two consecutive amino acids of an enzyme having the same activity would meet the structure.
	Since the Office does not have the facilities for examining and comparing applicant's protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same structural/functional characteristics of the claimed protein).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Avery and Dubos (J. Exp. Med. 54:73-89, 1931, of record on PTOL-1449) in view of Torriani et al (Journal of Biological Chemistry, 237(1):3-13, 1961; of record) in light of Middleton et al (Glycobiology, 28(2):90-99, 2018; of record).
Avery et al teach the effect of an enzyme from a bacillus capable of decomposing the capsular polysaccharide of type III Pneumococcus (e.g. the instant Pn3Pase) upon the encapsulated cell growing in vitro and in vivo.  Avery et al determine the effect of whether the type III Pneumococcus would grow merely deprived of their capsules and whether in the body of a susceptible animal the administration of the enzyme would in any way modify the course of experimental infection with a virulent type III Pneumococcus.  Avery et al teach that in vitro in the presence of the enzyme the type III Pneumococcus continue to grow (paragraph bridging pages 75-76).  The bacterial enzyme destroys the capsules in vitro growing in media and in vivo (pages 77-78; Tables I, III and IV).  The enzyme remains at an effective concentration 24-48 hours after injection.  The enzyme was found to favorably influence the outcome of an infection already established at the time of treatment (i.e. administered after infection; see page 84, third and fourth paragraphs, Table VIII).  Avery et al teach that a definite relationship of the activity in vitro and its protective power in the animal body has been demonstrated (see page 88, Summary).  Avery et al teach that the action of the enzyme may be said to result in preparing the encapsulated bacteria for phagocytosis by the process of decapsulation and reducing escape to bacteremia (see pages 86-87).  Inasmuch as, the Pn3Pase enzyme is administered to infected subjects and the infection resolved in the infected subjects so that they survived the symptoms of infection are necessarily are necessarily treated.  Avery et al differ by not teaching a Pn3Pase having SEQ ID NO:2.
Torriani et al teach an isolated strain of Bacillus palustris isolated by Shaw and Sickles bears a close resemblance to the bacillus SIII strain of Dubos and Avery (page 3, column 2, under “Cultures”), which produces an enzyme which decomposes the carbohydrate of pneumococcus type III.  Torriani et al teach that the S3 enzyme has been isolated in partially purified form (see page 3, column 1, third full paragraph; page 4, column 1, “Partial purification of D3).  The yield was about 60% and specific activity was 76,000 units/mg protein.  This protein inherently comprises the mature form of SEQ ID NO:2 as evidenced by Middleton et al.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to substitute the partially purified S3 enzyme of Torriani et al for the type 3 degrading enzyme of Avery et al in the method of treatment of type III Pneumococcal infection in a subject in vivo or in in vitro as the substitution represents substitution a functional equivalent.  The enzyme of Torriani et al inherently possess SEQ ID NO:2 and its mature form in view of Middleton et al which teaches that the strain that they used to produce Pn3Pase of SEQ ID NO:2 was also known as the Sickles and Shaw strain, which was reclassified as Panebacillus sp 32352 upon genomic sequencing (see page 91, column 1, first and second paragraph. 
It further would have been prima facie obvious to treat infected animals topically as the enzyme requires direct contact with encapsulate type III pneumococcal bacterial to be effective.   It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  As dosing and modes of administration are known to the ordinary artisan, it would have been obvious to optimize both the dosing regimens and mode of administration to meet the needs of the patient at the time the invention was made.  The various dosing regimens encompassed by the instant claims were obvious at the time the invention was made, given that it was well known and practice at the time the invention was made to provide therapy based upon the condition and needs of the patient, as evidenced by the teachings of the prior art. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Avery and Dubos (J. Exp. Med. 54:73-89, 1931, of record on PTOL-1449) as applied to claims 30, 32, 34, 35, 37, 38, 39, 42, 51 and 53 above and further in view of Francis et al (J. Exp. Med. 59(9):641-667, 1934).
The teachings of  Avery and Dubos (J. Exp. Med. 54:73-89, 1931, of record on PTOL-1449) is set forth supra. The combination differs by not treating humans.
Francis et al teach that experimental type III pneumococcal pneumonia in monkeys is described as treated by the enzyme of Avery and Dubos (see page 663, Chart 10; page 667 at Summary).  Francis et al teach that administration of the enzyme corresponded to a decrease in temperature (see page 665,, last paragraph)  Francis et al tech that the experimental disease in monkey closely resembles lobar pneumonia in man in its clinical aspects (see page 641, first paragraph).  Francis et al also teach in a rabbit dermal infection model, that rabbits that were treated with the enzyme survived, whereas most of the untreated animal died (see paragraph bridging page 641-642). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to treat type III penumonococcal pneumonia of humans (e.g. man) or humans at risk for infection with an effective amount of the enzyme capable of decomposing the capsular polysaccharide of type III Pneumococcus of Avery and Dubos because Francis et al teach that animal models of type III pneumonia provides for a favorable influence.  Insamuch as, the art demonstrates that mice, rabbits and monkeys having or at risk of having an infection can be treated, there is a reasonable expectation of success in humans/man is indicated.  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  As dosing and modes of administration are known to the ordinary artisan, it would have been obvious to optimize both the dosing regimens and mode of administration to meet the needs of the human patient at the time the invention was made. 

Citation of Relevant Prior Art
Goodner et al (J. Exp. Med. 55:393-403, 1932) is cited to teach the effective use of the decomposing the capsular polysaccharide of type III Pneumococcus (e.g. the instant Pn3Pase) of Avery et al for the treatment of dermal infection of rabbits with type III pneumococcus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645